Citation Nr: 9909532	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-03 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability pension benefits in the amount of $2,049.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
October 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a decision made by the Committee on 
Waivers and Compromises (the Committee) of the Department of 
Veterans Affairs' St. Petersburg, Florida, Regional Office 
(RO).  A June 1996 decision denied the veteran's request for 
a waiver of recovery of an overpayment of disability pension 
benefits in the calculated amount of $2,049, finding that the 
veteran was at fault in the creation of the overpayment and 
that collection of the overpayment would not be against the 
principles of equity and good conscience.


REMAND

The veteran was awarded nonservice-connected disability 
pension benefits in a January 1996 rating decision, effective 
from November 1995.  The overpayment at issue was created 
because the veteran's income was apparently inaccurately 
reported on his October 1995 claim of entitlement to 
nonservice-connected pension.

The claims file contains evidence which suggests that the 
veteran's financial circumstances have changed since his most 
recent Financial Status Report, dated in February 1997, was 
submitted to the RO.  Specifically, this evidence includes a 
May 1998 notice to the RO that the veteran had been awarded 
retroactive Social Security benefits.  Based upon this 
information, in October 1998, the RO proposed to 
retroactively reduce and stop the veteran's pension payments.  
Additionally, a December 1998 letter from the veteran to the 
RO states that the veteran had been laid off and no longer 
received income from part-time employment.  This letter 
further claims that financial hardship has resulted from his 
1995 motorcycle accident due to slow and costly recovery.  
Therefore, due to the changes in the veteran's financial 
picture, the veteran should be requested to furnish an 
updated financial status report.

Additionally, examination of the claims file reflects that, 
in July 1997, the Committee requested that a detailed audit 
of the overpayment at issue as well as a subsequent 
overpayment be conducted.  Thereafter, it is noted that the 
requested audit was received on October 14, 1997.  However, 
no audit is contained in the claims file.  Accordingly, this 
audit should be located and included in the claims folder.  
In the event that it is unavailable, another detailed audit 
should be performed.

To ensure that VA has provided due process and has met its 
duty to assist the appellant in the development of facts 
pertinent to the claim, the case is REMANDED to the RO for 
the following development:

1. A copy of the detailed audit which was 
requested in July 1997 should be 
located and included in the claims 
folder for review.  

2. If the Committee is unable to locate 
the abovementioned audit, another 
detailed audit should be prepared.  
The audit should show the monthly 
rates paid and the amounts actually 
due over the entire period.  The RO 
should explain how the amount that 
should have been paid was derived.  
The period covered for the overpayment 
in question must be set forth 
separately.

3. The RO should provide the appellant 
with another Financial Status Report 
and request that he complete it and 
submit it in support of his waiver 
request within a reasonable period of 
time.  The appellant is directed to 
completely and accurately report all 
sources of income and all monthly 
expenses.  Unusual amounts claimed as 
expenses must be corroborated by 
supporting documentation and all 
assets and installment obligations 
must be fully and completely reported.

4. Thereafter, the Committee should 
review all relevant evidence and 
readjudicate the appellant's waiver 
request.

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond. In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

